                 Case 6:17-bk-04819-ABB          Doc 76      Filed 03/13/19     Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                     Middle District of Florida
                                        Orlando Division



IN RE:                                                            Case No:      6:17-bk-04819-ABB

LORRAINE M RAMBO


                                              Debtor /            Chapter 13


      TRUSTEES CONSENT TO DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN

         COMES NOW, Laurie K. Weatherford, the Chapter 13 Trustee in the above captioned case, and

consents to the entry of an Order granting the Debtor’s Motion to Modify Confirmed Plan (Document No. 74).


                                           Certificate of Service

         I HEREBY CERTIFY, that a true and correct copy of the foregoing was served upon the parties listed
below by first-class U.S. Mail, postage prepaid or by Electronic Notification through the Court’s ECF System
at the e-mail address registered with the Court, on this 13th day of March, 2019.


Debtor - Lorraine M Rambo , 611 Ball Street, New Smyrna Beach, FL 32168
Debtor'sAttorney - Robert Zipperer, Law Office Of Robert Zipperer, 224 S Beach St, Ste 202, Daytona
Beach, FL 32114

                                                                        /S/ LAURIE K. WEATHERFORD
                                                                        Chapter 13 Trustee
                                                                        Stuart Ferderer
                                                                        FL Bar No. 0746967
                                                                        Ana DeVilliers
                                                                        FL Bar No. 0123201
                                                                        Attorney for Trustee
                                                                        PO Box 3450
                                                                        Winter Park, FL 32790
                                                                        Telephone: 407-648-8841
                                                                        Facsimile: 407-648-2665
                                                                        E-mail: info@c13orl.com
